Motion Granted; Order filed November 25, 2014..




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00319-CV
                                 ____________

                         PNS STORES, INC., Appellant

                                         V.

                           RENE MUNGUIA, Appellee


                     On Appeal from the 80th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-06825


                                      ORDER
      The reporter’s record in this case was filed July 29, 2014 and September 15,
2014. See Tex. R. App. P. 35.1. On November 6, 2014, appellant filed a motion for
correction of the reporter’s record, which we have construed as a motion to order
supplementation of the record. See Tex. R. App. P. 34.6(d). On January 8, 2014,
the final day of testimony in the trial below, appellant requested that the deposition
of Rhonda Harper, including the deposition exhibits, be included with the record
for purposes of appeal, and the trial court granted the request. The deposition and
exhibits were not included in the record filed with this court. We GRANT
appellant’s motion and issue the following order:

        We order Michelle Tucker, the official court reporter, and Patricia Palmer,
deputy court reporter, to file the deposition of Rhonda Harper, including the
deposition exhibits, as part of the record in this appeal on or before December 22,
2014.



                                  PER CURIAM